DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-11 in the reply filed on June 6, 2022 is acknowledged.

Claim Objections
Claim 10 is objected to because of the following informalities:  the claim recites “silozxane.”  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3, 10, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “for generating heat to transfer to said intermediate layer and defrost the window.”  The recitation is not clear as it is not clear what is to be transferred.
Claim 3 recites “a plurality of grooves defined by said inner or outer layers.”  It is not clear if the plurality of grooves is defined by both the inner and outer layer, or it is defined either by the inner layer or by the outer layer.
Claim 10 recites “a composite of graphene and Poly(3,4,-ethyl enedioxythiophene) composite.”  That recitation is not clear.
Claim 11 recites “said intermediate layer is sandwiched between said inner and outer layers and disposed in an abutment relationship with said intermediate layer.”  The claim is not clear as the intermediate layer cannot be in an abutment relationship with the intermediate layer.  The Examiner notes the claim was considered for examination purposes as reciting “said intermediate layer is sandwiched between said inner and outer layers and disposed in an abutment relationship with said at least one heat generation element.”  



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6, and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerenz et al (US 5099105) (“Goerenz”), in view of Kobrehel et al. (US 5915780) (“Kobrehel”).
With respect to claim 1, Goerenz discloses a window for a vehicle (abstr., col. 3, lines 34-40), comprising a body extending to a periphery and including an inner layer, and an outer layer and an intermediate layer sandwiched between the inner and outer layers – elements 1 and 2 – and a heating layer - element 4 - it is implied that a window has a periphery (col. 3, lines 40-64, Fig. 1), the intermediate layer comprising a transparent heat conductive material (col. 3, lines 34-40, col. 5, lines 23-24), a heat generation element – element 6 - operably connected with the intermediate layer (col. 3, lines 61-64).  With respect to the recitation “for generating heat to transfer [it] to said intermediate layer and defrost the window”, since the reference teaches the elements including the body, the intermediate layer, and the heat generation element, it would be expected that the body, the intermediate layer, and the heat generation element according to the reference are capable to perform as intended.
The reference is silent with respect to a seal extending about the periphery and disposed in interlocked relationship with the body to seal the intermediate layer between the inner and outer layers.  Kobrehel disclosed a window for a vehicle (abstr.) comprising a seal extending about the periphery of the window and disposed in interlocked relationship with the body to encapsulate the window assembly (col. 5, lines 45-48, col. 7, lines 45-61, Fig. 5).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to encapsulate the window of Goerenz with the seal of Kobrehel and thus to seal the intermediate layer between the inner and outer layers.
Regarding claim 2, Goerenz and Kobrehel teach the window of claim 1.  Kobrehel discloses the seal defines a recess for receiving the periphery of the body of the window, a groove defined by the body and that is disposed adjacent but spaced from the periphery of the body, the seal including a protrusion extending into the recess and disposed within the groove to establish the interlocking relationship between the seal and the body (col. 7, lines 45-61, Fig. 5).  The body of Kobrehel includes one layer, however, since the body of Kobrehel includes grooves on the inner and outer sides of the body, it would have been obvious to one of ordinary skill in the art that in the window including the body of Goerenz and the seal of Kobrehel, a groove would be provided on the inner and the outer layers of the body of Goerenz.
As to claim 3, Goerenz and Kobrehel teach the window of claim 2.  Kobrehel discloses a plurality of grooves defined by the inner and outer layers, and a protrusion including a plurality of protrusions extending into the recess and disposed within the respective grooves of the plurality of grooves (Fig. 5). 
With respect to claim 4, Goerenz and Kobrehel teach the window of claim 3.  
Kobrehel discloses a first groove defined by the inner layer and a second groove defined by the outer layer, and a first protrusion disposed within the first groove and a second protrusion disposed within the second groove (Fig. 5).
Regarding claim 6, Goerenz and Kobrehel teach the window of claim 2.  Kobrehel discloses the at least one groove extending intermittently along the seal (col. 7, lines 45-58, Fig. 6).
As to claim 11, Goerenz and Kobrehel teach the window of claim 1.  Goerenz disclose the intermediate layer sandwiched between the inner and outer layers and abutting the heat generation element (col. 3, lines 41-64, Fig. 1).


Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerenz, in view of Kobrehel, and further in view of Manz (US 2014/0377580 A1).
With respect to claim 7, Goerenz and Kobrehel teach the window of claim 1.  Goerenz discloses the inner and outer layers comprising transparent material (col. 4, lines 21-38), but does not disclose a transparent polymeric material.  Manz disclosed a window for a vehicle (0008, 0011), wherein the inner and outer layers can be formed of glass or transparent polymeric material (0038).  Since glass and transparent polymeric material are interchangeable for inner and outer layers of vehicle windows, it would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the inner and outer layers of the window of Goerenz of a transparent polymeric material, as it has been held to select a known material based on its suitability for its intended use to be an obvious design choice.  In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960).
Regarding claim 8, Goerenz, Kobrehel and Manz teach the window of claim 7.  Menz discloses inner and outer layers comprising polymethyl methacrylate or polycarbonate (0038).
As to claim 9, Goerenz, Kobrehal and Manz teach the window of claim 8.  Manz discloses the inner layer comprising polycarbonate and the outer layer comprising polymethyl methacrylate (0038).

Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerenz, in view of Kobrehel, and further in view of Jalan et al. (US 2019/0096539 A1) (“Jalan”).
With respect to claim 10, Goerenz and Kobrehel teach the window of claim 1, but are silent with respect to the intermediate layer as recited in the claim.  Jalan discloses a flexible film – implied - comprising barium stannate, which can be used in vehicle windows for the purpose of defrosting the windows (0038, 0041).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the intermediate layer of Goerenz of barium stannate as Goerenz provides only non-limiting examples for the intermediate layer (col. 3, lines 34-40), for the purpose of defrosting the windows of the window of Goerenz and Kobrehel. 

Claim(s) 1, 2, 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Goerenz et al (US 5099105) (“Goerenz”), in view of Ohtake et al. (US 5339584) (“Ohtake”).
With respect to claim 1, Goerenz discloses a window for a vehicle (abstr., col. 3, lines 34-40), comprising a body extending to a periphery and including an inner layer, and an outer layer and an intermediate layer sandwiched between the inner and outer layers – elements 1 and 2 – and a heating layer – element 4 - it is implied that a window has a periphery (col. 3, lines 40-64, Fig. 1), the intermediate layer comprising a transparent heat conductive material (col. 3, lines 34-40, col. 5, lines 23-24), a heat generation element – element 6 - operably connected with the intermediate layer (col. 3, lines 61-64).  With respect to the recitation “for generating heat to transfer [it] to said intermediate layer and defrost the window”, since the reference teaches the elements including the body, the intermediate layer, and the heat generation element, it would be expected that the body, the intermediate layer, and the heat generation element according to the reference are capable to perform as intended.
The reference is silent with respect to a seal extending about the periphery and disposed in interlocked relationship with the body to seal the intermediate layer between the inner and outer layers.  Ohtake discloses a window for a vehicle (abstr.) comprising a seal extending about the periphery of the window and disposed in interlocked relationship with the body to form the integral connection within the window assembly (abstr., col. 6, lines 55-62, Fig. 9).
It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form an integral connection between the window of Goerenz with a seal as disclosed in Ohtake, and thus to seal the intermediate layer between the inner and outer layers.
Regarding claim 2, Goerenz and Ohtake teach the window of claim 1.  Ohtake discloses the seal defines a recess for receiving the periphery of the body of the window, a groove defined by the body and that is disposed adjacent but spaced from the periphery of the body, the seal including a protrusion extending into the recess and disposed within the groove to establish the interlocking relationship between the seal and the body (anstr., col. 6, lines 55-62, Fig. 9).  The body of Ohtake includes one layer, however, since the body of Ohtake includes grooves on the inner and outer sides of the body, it would have been obvious to one of ordinary skill in the art that in the window including the body of Goerenz and the seal of Ohtake, a groove would be provided on the inner and the outer layers of the body of Goerenz.
As to claim 5, Goerenz and Ohtake teach the window of claim 2.  Ohtake discloses the groove extends continuously along the periphery of the window and the protrusion extends continuously along the seal (Figs. 1, 9, 10).


Information Disclosure Statement
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOANNA PLESZCZYNSKA whose telephone number is (571)270-1617. The examiner can normally be reached M-F ~ 11:30-8.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria Veronica Ewald can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Joanna Pleszczynska/
Primary Examiner, Art Unit 1783